Citation Nr: 1827986	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although VA examinations and opinions for hearing loss and tinnitus were provided in March 2012, July 2012 and August 2012, the opinions are inadequate, as the VA examiners failed to address the Veteran's competent lay statements regarding a decrease in hearing since his discharge from active service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the August 2012 VA examiner noted that a complete review of the claims file was not conducted.  Accordingly, the Board finds that an adequate VA supplemental opinion is required to review and discuss the relevant evidence above to determine whether it is at least as likely as not (50 percent or greater probability) hearing loss and tinnitus originated during active service or were otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies. 

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by an appropriate VA specialist (audiology), to determine the current nature and etiology of the Veteran's hearing loss and tinnitus.  

The examination report is to contain a notation that the examiner reviewed the claims file, including the service treatment records demonstrating treatment for otitis media on several occasions and changes in audiometric findings during active service, the post-service medical evidence and the Veteran's competent lay statements regarding a decrease in hearing since his active service that developed into a ringing in the ears.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

The examiner is then asked to furnish an opinion with respect to the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hearing disability and/or tinnitus were: (i) incurred during the Veteran's active military service (considering audiometric findings during active service), (ii) manifested within one year of service discharge, OR (iii) are otherwise related to any disease, event, or injury during active service, to include excessive noise exposure or otitis media.  

The examiner should consider and specifically comment on the evidence noted in the service treatment records, the post-service medical evidence and the Veteran's competent lay statements of a decrease in hearing since service which developed into tinnitus. 

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claims in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




